Citation Nr: 0124144	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-13 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
stress fracture to the right proximal tibia, currently 
evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for residuals of a 
stress fracture to the left proximal tibia, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


REMAND

The veteran had active service from November 1980 to June 
1981.

This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 
1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which confirmed a 10 percent evaluation for 
the residuals of stress fractures to both the right 
and left proximal tibia.

In January 2000, the Board remanded the veteran's case for 
additional development.


REMAND

The Board, in the January 2000 remand, noted that the veteran 
had indicated that he had been receiving treatment at the 
Montgomery VAMC.  This Remand included instructions for the 
RO to obtain current medical records relating to the 
veteran's residuals of stress fractures.  The RO, in a letter 
dated in March 2000, requested the veteran to identify all 
health care providers who had pertinent records.  The veteran 
did not respond and the RO did not request medical records 
from the Montgomery VAMC.  VA treatment records are deemed to 
be of record, and a determination on the merits of the 
veteran's appeal cannot be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In May 2000, the RO initiated action to arrange for the 
veteran to be scheduled for an examination for disability 
evaluation purposes.  A communication was thereafter 
received, apparently from a VA medical center, which 
indicated that the veteran had failed to report for the 
scheduled examination.  In a supplemental statement of the 
case dated in October 2000, the RO informed the veteran that 
he had failed to report for a VA examination scheduled at 
"CAVHCS" on July 24, 2000.  

In a letter dated in February 2001, a United States 
congressman stated that the veteran had reported that he 
underwent VA examinations on July 13, 2000, and that he was 
referred to "an outside facility" on July 20th for an MRI 
examination.  It does not appear that any attempt was made to 
obtain records of these examinations.

Moreover, on November 9, 2000, while the appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), which, among other things, redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA.  Therefore, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.

Accordingly, this case is REMANDED for the following:


1.  The RO should obtain all pertinent 
treatment records from the VAMC in 
Montgomery, Alabama, and the results of 
examinations conducted in July 2000 (see 
February 2001 letter referred to above).  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.


2.  The RO should request the veteran to 
identify all medical care providers who 
may have records which would be pertinent 
to his claim.  The RO should obtain 
records from all sources identified by 
the veteran.


3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully met.


4.  After completion of the above 
development, the RO should readjudicate 
the case based on the additional 
information.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case, and be afforded the appropriate 
time in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



